Citation Nr: 1417722	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left shin stress fracture.

3.  Entitlement to service connection for a right shin stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now at the Reno, Nevada RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for a bilateral knee disability has been raised by the Veteran at the Board hearing and by the VA examination report dated in October 2010, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2.  The competent medical evidence of record establishes that the Veteran does not currently suffer from any residuals of a stress fracture to his left shin during service.

3.  The competent medical evidence of record establishes that the Veteran does not currently suffer from any residuals of a stress fracture to his right shin during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for a left shin stress fracture have not been met.  38 U.S.C.A. §§ 1110 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a right shin stress fracture have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and inquired as to any outstanding evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The claims file includes service treatment records, VA treatment records, and the Veteran's statements in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a VA hearing examination in November 2010 and a VA examination to assess his left and right shins in October 2010.  The examinations and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis of Bilateral Hearing Loss

The Veteran asserts that his hearing loss is related to his time in service.  He served as a file clerk in the S1 (personnel) section of a tank battalion.  At the Board hearing, he reported that he was required to fire small arms every year and did not recall if he wore hearing protection.  He also testified that tanks "were coming and going a lot."  He testified that he does not remember if he noted a change in his hearing during service.  The Veteran's service treatment records (STR) show that he was assigned to "noise hazardous duty" for a period of his service and was afforded several audiograms throughout his time in service.

The Veteran underwent an audiometric examination upon entering service in September 1971.  The results indicated that the Veteran did not have any hearing loss when he entered service.  During service, he underwent audiograms in September 1972, September 1973 and December 1973.  The results of each test indicated that the Veteran did not have hearing loss disability.  There are no service treatment records showing complaints, treatment, or diagnosis of any hearing related problems during service.

The Veteran underwent another audiometric evaluation at his separation examination in August 1974.  The examination resulted in pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
15
LEFT
0
0
5
5
10

These results show that the Veteran had normal hearing at the time of his separation.

Following his separation from service, there are no medical records in the claims file dated before 2008.  In November 2010, the Veteran underwent a VA hearing loss examination.  The Veteran reported that after discharge he worked in a machine shop where industrial spray painting was performed.  He indicated that he wore hearing protection at that job.  He also denied experiencing vertigo, ear surgery, head trauma, ear infections, and a family history of hearing loss.  

The results of the audiogram from the VA examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
55
65
LEFT
35
35
35
45
65

The Maryland CNC word list speech recognition score was 92 percent in the left ear and 96 percent in the right ear.  The examiner reported that the "audiogram revealed a mild sloping to severe SNHL [sensorineural hearing loss] bilaterally."  Therefore, it is clear that the Veteran has a current hearing loss disability.  The issue remaining is whether his current hearing loss is related to service.

The examiner noted that, "There was no standard threshold shift noted for either ear during time of service.  Based on normal hearing at enlistment and separation with no STS noted, it is this examiner's opinion the [the Veteran's] hearing loss is not caused by military service."

The Board also considered the lay evidence of record.  As discussed above, lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, lay evidence is not competent to provide a medical diagnosis and medical nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has asserted that his hearing loss is related to service.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence.

In this case, the Board notes that the Veteran did not complain or seek treatment for hearing loss for over three decades.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service that he did not have any hearing loss have greater probative value than subjective statements made many decades later.  Further, at the Board hearing, the Veteran could not say when he actually started experiencing hearing loss.  Thus, the Veteran's other assertions as to chronic hearing loss are not credible.

There is no competent evidence of record which provides a link between the Veteran's active duty service and hearing loss.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.




IV.  Analysis of Shin Stress Fractures

The Veteran has alleged that his shin conditions had their onset in boot camp in 1971 due to "running and other exercise."  He reported developing pain located on each lower leg, from the knee area down the tibia of each leg.  The Veteran reported that he was given Ben Gay topical treatment.  

The service treatment records (STRs) show that in January 1972 X-rays were taken and showed "stress fractures" of both tibias.  He was kept on light duty for three weeks.  He was seen for follow-ups in February and March of 1972.  The next STR of note is from March 1974 when the Veteran reported pain in both legs.  However, the Veteran was able to complete his military duty.

The Veteran underwent a separation examination in August 1974.  Clinical evaluation of the lower extremities showed normal results.  There was no mention of any residual complications from his earlier stress fractures.

There are no treatment records or medical evidence from the time of his separation until 2008, over three decades.  Since March of 2008 the Veteran has been seen at the Reno VA Medical Center (VAMC).  He has been seen regularly for knee, bilateral hips, and back pain, among other conditions.  However, there is no report in the VA records pertaining to shin stress fractures.  Also, at the Board hearing, the Veteran said he did not receive treatment for his shins from VA.

However, an X-ray was done in February 2010 at VA.  The note indicates that 8 views were taken of the legs.  The findings showed there was "good alignment of all the bones.  The visualized portions of the tibia and fibula are both intact."  The impression was "unremarkable bilateral lower extremities."

The Veteran underwent a VA examination in October 2010.  The Veteran reported his history of shin stress fractures in service.  He indicated that when he returned to civilian life, his legs were used much less, and likewise there was a reduction of the pain.  He said that knee pain continued.  He reported that after service he worked as an industrial spray painter and then worked as a truck driver.  He retired in 2006.

The examiner reported that there was no history of hospitalizations or surgery.  However, a history of trauma was noted: "repetitive running, and bend and thrust exercises in boot camp."  There was no history of bone neoplasm, osteomyelitis, or inflammation.  The examiner noted that there was no pain, fracture site motion, a history of deformity, fever, or general debility.  The Veteran reported not using an assistive device for walking.

The examiner noted the history of bilateral shin (anterior tibial) stress fractures in the military.  He also noted the 2010 X-rays.  The examiner concluded that there is "presently no residuals found." 

There is no other medical evidence in the record to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the etiology of current complaints of leg pain falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address whether any current complaints are related to findings in service.

The Veteran testified at the Board hearing that he currently experiences pain in his shins.  However, it is significant that many years elapsed from the time of the Veteran's service discharge in 1974 until his current complaints of shin pain and that fact contraindicates entitlement to the benefits sought.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  Further, when discussing his post-service history at the hearing, the Veteran's representative asked, "And after service when's the first time you sought treatment for your shin fractures?"  The Veteran answered by saying, "It wasn't until - thinking back on that first job when they started bothering me.  Was it at the dairy plant[?]"  When asked later when he started working at the dairy plant, the Veteran answered, "2004."  While the Veteran did testify that he specifically experienced knee pain through the 1980s and 1990s, he indicated that he began experiencing problems with his shins in 2004.  Also, in the VA examination report, the examiner noted that the Veteran reported not experiencing pain in his shins, but rather, in his knees in the years after service.

A service-connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In deciding this appeal, the competent medical evidence carries greater probative weight than the Veteran's lay opinion.  There is no medical evidence that the Veteran suffers from any residuals of the stress fractures of the left and right shins.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left shin stress fracture is denied.

Entitlement to service connection for a right shin stress fracture is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


